NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0782-17T1

ROBERT SMALL,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                   Submitted October 29, 2019 – Decided November 7, 2019

                   Before Judges Fisher and Rose.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Robert Small, appellant, pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Donna Sue Arons, Assistant Attorney
                   General, of counsel; Kevin John Dronson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Robert Small, an inmate at South Woods State Prison, appeals from a final

agency decision of the New Jersey Department of Corrections (DOC), refusing

to reimburse him $5 for medical co-payments.

      On appeal, Small raises the following points for our consideration:

            POINT I

            The [DOC] Health Services Request Form (MR-007),
            only states that a prisoner may be assessed $5.00 for
            medical care service received. It does not emphatically
            state that an inmate will be charged $5.00.

            POINT II

            Mr. Small was never seen, examined, or evaluated by a
            physician. Therefore, Mr. Small can[]not be charged
            $5.00 for medical co-payment fee.
            (Not raised below)

            POINT III

            Mr. Small can[]not repeatedly be charged for sick call
            slips that are essentially identical in nature, that were
            never addressed. To do so would be double jeopardy.

            POINT IV

            Inmates should be monitored and/or afforded the
            opportunity to request a follow[-]up visit, especially
            after being placed on a psychotropic medication.
            (Not raised below)

In his reply brief, Small contends:



                                                                        A-0782-17T1
                                       2
            POINT I

            All five (5) Inquiry Form[s]/Grievances are a
            continuous complaint.

            POINT II

            Mr. Small was never seen by a qualified physician, and
            that is evident because he continued to submit sick call
            slips.

            POINT III

            Mr. Small continued to submit sick call slips because
            he was not being seen. There is no other way for Mr.
            Small to consult with the treating physician.

            POINT IV

            Mr. Small is paralyzed, and nowhere in . . . [N.J.A.C.]
            10A:[16-1.5, regulating] [m]edical [c]o-payment[s]
            does it state or imply that an inmate will be charged for
            services that he [has]n't received.

      We have thoroughly reviewed the record in light of these contentions, and

conclude they lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E). We add the following brief remarks.

      Our scope of review of an agency decision is limited. In re Stallworth,

208 N.J. 182, 194 (2011); Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186,

190 (App. Div. 2010).        Reviewing courts presume the validity of the

"administrative agency's exercise of its statutorily delegated responsibilities."


                                                                         A-0782-17T1
                                       3
Lavezzi v. State, 219 N.J. 163, 171 (2014). "We defer to an agency decision

and do not reverse unless it is arbitrary, capricious[,] or unreasonable or not

supported by substantial credible evidence in the record." Jenkins v. N.J. Dep't

of Corr., 412 N.J. Super. 243, 259 (App. Div. 2010). "'Substantial evidence'

means 'such evidence as a reasonable mind might accept as adequate to support

a conclusion.'" Figueroa, 414 N.J. Super. at 192 (quoting In re Pub. Serv. Elec.

& Gas Co., 35 N.J. 358, 376 (1961)).

      "A reviewing court 'may not substitute its own judgment for the agency's,

even though the court might have reached a different result.'" Stallworth, 208

N.J. at 194 (quoting In re Carter, 191 N.J. 474, 483 (2007)). "This is particularly

true when the issue under review is directed to the agency's special 'expertise

and superior knowledge of a particular field.'"       Id. at 195 (quoting In re

Herrmann, 192 N.J. 19, 28 (2007)). But, an agency's "interpretation of the law

and the legal consequences that flow from established facts are not entitled to

any special deference." Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995).

      N.J.A.C. 10A:16-1.5(a) provides in pertinent part:

                  Pursuant to N.J.S.A. 30:7E-1 [to -7], inmates
            shall be liable for the cost of, and charged a nominal
            co-payment as determined by the State Treasurer for
            health care to include surgery, dental care,

                                                                           A-0782-17T1
                                        4
             hospitalization or treatment; and medication to include
             prescription or nonprescription drugs, medicine or
             dietary supplements. The medical co-payment shall be
             $5.00 and the medication co-payment shall be $1.00.

      Small, a paraplegic, initiated five medical calls and was assessed a $1.00

co-payment per call, totaling $5.00. In its final agency decision, 1 the DOC

explained:

                    Each individual sick call slip is subject to co-
             pay[ment] regardless of the type of problem or if you've
             been seen for that issue in the past. As your handbook
             states, only "follow[-]up" appointments SCHEDULED
             BY THE MEDICAL DEPARTMENT/PROVIDER are
             free of charge.

                   ....

                   Basically, the [S]tate pays for everything other
             than your sick call slips.        The medications are
             essentially paid for as well, after your nominal $1 co-
             pay[ment] assessment for what can be up to a year[']s
             worth of pills.

                    With regard to chronic care status, the only
             financial benefit of being on medical's [sic] chronic
             care list, is that you get a free visit every 90 days with
             your provider.

      The Department's final agency decision is not arbitrary, and is supported

by credible evidence in the record.


1
  On May 26, 2017, the DOC issued its final decision to Small via the DOC's
JPay computer-based grievance system.
                                                                          A-0782-17T1
                                         5
Affirmed.




                A-0782-17T1
            6